
	

114 S144 IS: Local Leadership in Education Act
U.S. Senate
2015-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 144
		IN THE SENATE OF THE UNITED STATES
		
			January 9, 2015
			Mr. Crapo (for himself, Mr. Cruz, Mr. Lankford, Mr. Lee, Mr. Paul, Mr. Risch, and Mr. Shelby) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To prohibit the Federal Government from mandating, incentivizing, or making financial support
			 conditioned upon a State, local educational agency, or school's adoption
			 of specific instructional content, academic standards, or curriculum, or
			 on the administration of assessments or tests, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Local Leadership in Education Act.
 2.Prohibitions in the Elementary and Secondary Education Act(a)General ProhibitionsSection 9527 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7907) is amended—(1)by striking subsections (a) and (b) and inserting the following:(a)General prohibitions(1)In GeneralAn officer or employee of the Federal Government shall not directly or indirectly, through grants, contracts, or other cooperative agreements under this Act (including waivers under section 9401)—(A)mandate, direct, or control a State, local educational agency, or school's academic standards, curriculum, program of instruction, or allocation of State or local resources;(B)mandate a State or any subdivision thereof to spend any funds or incur any costs not paid for under this Act;(C)incentivize a State, local educational agency, or school to adopt any specific academic standards or a specific curriculum or program of instruction, which shall include providing any priority, preference, or special consideration during an application process based on any specific academic standards, curriculum, or program of instruction;(D)make financial support available in a manner that is conditioned upon a State, local educational agency, or school's adoption of specific instructional content, academic standards, or curriculum, or on the administration of assessments or tests, even if such requirements are specified in this Act; or(E)mandate or require States to administer assessments or tests to students.(2)Rule of constructionNothing in this Act shall be construed to authorize an officer or employee of the Federal Government directly or indirectly, whether through grants, contracts, or other cooperative agreements under this Act (including waivers under section 9401), to do any activity prohibited under subsection (a).; and(2)by adding at the end the following:(e)Prohibition on assessments in title IPart A of title I shall be carried out without regard to any requirement that a State carry out academic assessments or that local educational agencies, elementary schools, and secondary schools make adequate yearly progress..(b)Prohibition on waiver conditions, requirements, or preferencesSection 9401 (20 U.S.C. 7861) is amended by adding at the end the following:(h)Prohibition on waiver conditions(1)In generalThe Secretary shall not establish as a condition for granting a waiver under this section—(A)the approval of academic standards by the Federal government; or(B)the administration of assessments or tests to students.(2)Effect on previously issued waivers(A)In generalAny requirement described in paragraph (1) that was required for a waiver provided to a State, local educational agency, Indian tribe, or school under this section before the date of enactment of the Local Leadership in Education Act shall be void and have no force of law.(B)Prohibited actionsThe Secretary shall not—(i)enforce any requirement that is void pursuant to subparagraph (A); and(ii)require the State, local educational agency, Indian tribe, or school to reapply for a waiver, or to agree to any other condition to replace any requirement that is void pursuant to subparagraph (A), until the end of the period of time specified under the waiver.(C)No effect on other provisionsAny other provisions or requirements of a waiver provided under this section before the date of enactment of the Local Leadership in Education Act that are not affected by subparagraph (A) shall remain in effect for the period of time specified under the waiver..3.Prohibition in the General Education Provisions ActSection 438 of the General Education Provisions Act (20 U.S.C. 1232a) is amended—(1)by striking No provision of any applicable program shall be construed to authorize any department, agency, officer, or employee of the United States to and inserting A department, agency, officer, or employee of the United States shall not;(2)by inserting (including the development of curriculum) after over the curriculum; and(3)by striking to after institution or school system, or.4.Prohibition in Race to the Top FundingTitle XIV of Division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is amended by inserting after section 14007 the following:14007A.Prohibition on assessmentsNotwithstanding any other provision of law, no funds provided under section 14006 of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5, 123 Stat. 283) shall be used to develop, pilot test, field test, implement, administer, or distribute any assessment or testing materials..
		
